 Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 1 of 10

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    08/02/2021
                                                                                                    CT Log Number 540006509
TO:         Thomas Sparno, General Counsel
            Schindler Elevator Corporation
            20 Whippany Rd
            Morristown, NJ 07960-4524

RE:         Process Served in Texas

FOR:        Schindler Elevator Corporation (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  ANAM IMRAN, PLTF. vs. THE WOOLDANDS MALL ASSOCIATES LLC AND SCHINDLER
                                                  ELEVATOR CORPORATION, DFTS.
DOCUMENT(S) SERVED:                               --
COURT/AGENCY:                                     None Specified
                                                  Case # 202145987
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 08/02/2021 at 03:42
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/02/2021, Expected Purge Date:
                                                  08/07/2021

                                                  Image SOP

                                                  Email Notification, Elizabeth Dunn elizabeth.dunn@schindler.com

                                                  Email Notification, Yohanny Nguyen yohanny.nguyen@us.schindler.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  866-401-8252
                                                  EastTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                ^
                                                                                                    Page 1 of 1 / AP
                Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 2 of 10


                                                                          Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                             Mon, Aug 2, 2021

Server Name:                      Steve Friedenthal




Entity Served                     SCHINDLER ELEVATOR CORPORATION

Case Number                       202145987

J urisdiction                     TX




   P                                                               1
      Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 3 of 10


                                                              Receipt Number: 902745
                                                              Tracking Number: 73895928
EML
COPY OF PLEADING PROVIDED BY PLT


                                   CAUSE NUMBER: 202145987


PLAINTIFF: IMRAN, ANAM                                               In the 157th Judicial

vs.                                                                  District Court of

DEFENDANT: THE WOOLDANDS MALL ASSOCIATES LLC                         Harris County, Texas


                                            CITATION
THE STATE OF TEXAS
County of Harris

TO:   SCHINDLER   ELEVATOR   CORPORATION   (A   DOMESTIC   LIMITED   LIABILITY   COMPANY)   MAY   BE
SERVED THROUGH ITS REGISTERED AGENT CT CORP SYSTEM

1999 BRYAN STREET SUITE 900

DALLAS TX 75801


   Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.

This insLrument was filed on July 29, 2021, in Lhe above numbered and sLyled cause on
the docket in the above Judicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.

   YOU HAVE BEEN SUED.   You may employ an attorney.  If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.    In addition to
filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit.   These disclosures generally must be
made no later than 30 days after you file your answer with the clerk.   Find out more
at TexasLawHelp.org.

   ISSUED AND GIVEN    UNDER MY HAND and seal of said Court, at Houston, Texas, this

J uly 29, 2021.



                                                       -Map
                                                       Marilyn Burgess, District Clerk
                                                       Harris County, Texas
                                                       201 Caroline, Houston, Texas 77002



                                                       Generated By: LISA THOMAS



Issued at request of:
Hammond, Milton
9186 Katy Freeway
Houston, TX 77075
713-888-8888

Bar Number: 08867720
        Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 4 of 10




                                                                                     Tracking Number: 73895928
                                                                                                           EML



                                                   CAUSE NUMBER: 202145987


PLAINTIFF: IMRAN, ANAM                                                             In the 157th

       vs.                                                                         Judicial District Court

DEFENDANT:             THE    WOOLDANDS     MALL    ASSOCIATES                     of Harris County, Texas
LLC




                                            OFFICER/AUTHORIZED PERSON RETURN
Came         to        hand        at              o'clock             M.,    on     the              day    of
                                                          , 20
Executed          at    (address)
in                          County
at                           o'clock                        M.,      on     the                     day      of
                                                                       , 20
by delivering to                                                                                    defendant,
in person, a true copy of this
Citation    together    with   the    accompanying              copy(ies)   of     the
                                          Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.

To      certify              which      I   affix     my    hand    officially      this              day    of
                                                           , 20

FEE:     $

                                                                                    of

County, Texas

                                                              By:
                       Affiant                                                    Deputy
On this day,                                                    , known to me to be
the person whose signature
appears on the foregoing return, personally appeared.  After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN             TO         AND        SUBSCRIBED       BEFORE      ME      on          this                of
                                                      , 20



                                                                                    Notary Public
  Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 5 of 10




                                CAUSE NO.
•ANAM IMRAN                                                               IN THE COURT OF
 Plaintiff,

 V.                                                                     JUDICIAL DISTRICT

 THE WOODLANDS MALL
 ASSOCIATES,LLC and SCHINDLER                                      HARRIS COUNTY,TEXAS
 ELEVATOR CORPORATION,
 Defendants.


                           PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW,Plaintiff, ANAM IMRAN,to file this original petition against Defendants,

THE WOODLANDS MALL ASSOCIATES, L.L.C. and SCHINDLER ELEVATOR

CORPORATION,and alleges as follows:


                                  DISCOVERY-CONTROL PLAN

        1.      Plaintiff intend to conduct discovery under Level 2 of Texas Rule of Civil

Procedure 190.3.

                                       CLAIM FOR RELIEF

       2.      Plaintiff seeks monetary relief over $250,000 but not more than $1,000,000.00.

                                              PARTIES

       3.      Plaintiff, ANAM IMRAN, is a resident of Harris County and is authorized to file

suit in this county.

       4.      Defendant, THE WOODLANDS MALL ASSOCIATES, L.L.C. is a domestic

Limited Liability Company organized under the laws of the state of Texas. It may be served

through its registered agent, Corporation Service Company DBA CSC — Lawyers INCO,211 East

7th Street, Suite 620, Austin, Texas 78701, wherever it may be found.

                                               1
  Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 6 of 10




        ****ISSUANCE OF CITATION IS REQUESTED AT THIS TIME****

        5.      Defendant, SCHINDLER ELEVATOR CORPORATION is a domestic limited

liability company organized under the laws of the state of Texas. It may be served through its

registered agent, CT Corp System, 19999 Bryan Street, Suite 900, Dallas, Texas 75801-3136,

wherever it may be found.

        ****ISSUANCE OF CITATION IS REQUESTED AT THIS TIME****

                                                 VENUE

       6.       Venue is proper in Harris County, Texas because: Defendant Schindler is a foreign

corporation doing business in Harris County, Texas; and Plaintiff resides in Harris County, Texas.


                                              MISNOMER


       7.      Plaintiff specifically invokes the right to institute this suit against whatever

person(s), entity and/or entities which or who were conducting business and/or representing they

were conducting business using other names, aliases or common names and Plaintiff expressly

invokes his rights under Rule 28 and 71 of the Texas Rules Civil Procedure to have the true name

of the entity, person(s) and/or party submitted at a later time upon the motion of any party or of

the Court and/or in the interest ofjustice.

                                                 FACTS

       8.      All allegations are pleaded in the alternative. On or about November 28, 2020,

Plaintiff Anam Imran was shopping on The Woodlands Mall premises at 1201 Lake Woodlands

Drive, Suite 700, The Woodlands, Texas 77380. While on an escalator on Defendants' interior

premises, Plaintiff slipped on a puddle of water while descending on an escalator, causing her to

fall and sustain severe injuries. There were no warning signs to alert Plaintiff of this danger, and




                                                 2
  Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 7 of 10




the hazard was totally or partially hidden from view by the escalator and or structures and was not

open and obvious. As a result of this fall, Plaintiff suffered severe injuries and incurred damages.

                                         PREMISES LIABILITY


        9.      At all times mentioned herein, Defendant THE WOODLANDS MALL

ASSOCIATES, LLC at all times material herein was and is the owner, possessor, manager,

maintainer and otherwise in possession of the premises located at 1201 Lake Woodlands Drive,

Suite 700, The Woodlands, Texas 77380, including the escalator on the premises located at The

Woodlands Mall, and was so on November 28, 2020, before; and during these times, Defendant

had the requisite right of control, by way of actual, legal and/or retained control, over the The

Woodlands Mall, including the escalator that contained a hazardous and slipper surface upon

which Plaintiff fell and sustained serious injuries.

        10.    The walking surface and escalator that is located at the Woodlands Mall poses an

unreasonable risk of harm, in that it contained a slippery surface and substance which constituted

a hazardous condition of which Defendant was aware and/or should have been aware.

        1 1.   Paragraphs 7,8, and 9 are incorporated herein, Defendant had a duty to use ordinary

care to ensure that its premises, including the hazardous escalator and slippery surface upon which

Plaintiff slipped and suffered injuries, did not present a danger to Plaintiff. This duty included the

duty to inspect, repair, and maintain and the duty to warn and/or to cure the dangerous condition

or make the premises safe, which the Defendant failed to do.

        12.    Defendant failed to use ordinary care by:(1) By failing to maintain its premises,

specifically the escalator and slippery surface in the The Woodlands Mall, in reasonably safe

conditions;(2)By failing to inspect its premises, specifically the escalator and slippery surface in

the The Woodlands Mall, for hazardous conditions;(3) By failing to warn individuals, such as


                                                  3
  Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 8 of 10




Plaintiff, ofthe hazardous conditions;(4)By failing to eliminate or repair the unsafe and dangerous

conditions which caused a threat to individuals, such as Plaintiff;(5) By failing to put up signs to

warn ofthe dangerous escalator and slippery surface;(6)By failing to erect a barricade around the

hazards; and (7)Such other and further acts of negligence which may be shown after discovery in

this cause. Defendants' acts, omissions and negligence constituted a failure to act as a reasonably

prudent person under the same or similar circumstances and such negligence proximately caused

Plaintiff's injuries and damages.

                      NEGLIGENT UNDERTAKING — BOTH DEFENDANTS


       13.     Further, both Defendants undertook, gratuitously or for consideration, to render

services to Plaintiff, which Defendants should have recognized as necessary for the protection of

Plaintiff's person or things, under the Restatement(Second)of Torts §323.

       14.     Defendants failed to exercise reasonable care to perform this undertaking, by not

properly maintaining its premises, regularly inspecting its premises and creating and enforcing

policies to regularly inspect and maintain the premises, particularly the hazardous condition which

severely injured Plaintiff, thus increasing Plaintiff's risk of harm. Restatement(Second)ofTort §323.

             OTHER CLAIMS AGAINST SCHINDLER-PRODUCT LIABILITY

       15.     Defendant SCHINDLER ELEVATOR CORPORATION is strictly liable for

               Plaintiff's injuries in one or more of the following ways:

                   a. Defective design of product;

                   b. Defective manufacture of product;

                   c. Defective installation of product;

                   d. Defective maintenance and repair of product; and

                   e. Failure to warn (defective marketing).


                                                 4
  Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 9 of 10




                                               DAMAGES

          16.   Defendants, jointly and severally, proximately caused injury to Plaintiff which

resulted in the following damages:

                   a. Physical pain and suffering, from November 28, 2020, to the future,

                   b. Mental anguish, from November 28, 2020, the future,

                   c. Physical disfigurement, from November 28, 2020, to the future,

                   d. Physical impairment, from November 28, 2020, to the future,

                   e. Diminished capacity to enjoy life and society, from November 28, 2020, to

                       the future, and

                   f. Reasonable and necessary medical expenses, from November 28, 2020, to

                       the future.


                                         REQUIRED DISCLOSURE


          17.          Pursuant to Texas Rule of Civil Procedure 194(a), Defendant is required to

disclose, within thirty (30) days of the filing of the first answer, the information or material

described in Rule 194.2(b) 1-12. Any Defendant that is served or otherwise joined after the filing

of the first answer must make their initial disclosures within thirty(30) days after being served or

joined.

                                                PRAYER

          WHEREFORE, PREMISES CONSIDERED,Plaintiff respectfully pray that Defendant be

cited to appear and answer herein, and that upon final hearing of the cause,judgment be entered

for the Plaintiff against Defendant for damages in an amount within the jurisdictional limits of the

court, together with pre-judgment interest at the maximum rate allowed by law post-judgment



                                                 5
 Case 4:21-cv-02845 Document 1-1 Filed on 08/31/21 in TXSD Page 10 of 10




interest at the legal rate, costs of court, and such other and further relief to which the Plaintiff may

be entitled at law or in equity.


                                                        Respectfully submitted,

                                                       RANIJI LAW GROUP


                                                       Is! Milton G. Hammond
                                                       Milton Hammond
                                                       Texas Bar No. 08867720
                                                       Adam Ramji
                                                       Texas Bar No. 24045209
                                                       9816 Katy Freeway
                                                       Houston, Texas 77055
                                                       Telephone:(713)888-8888
                                                       Facsimile:(866)672-3372
                                                       E-service only: service@ramjilaw.com
                                                       ATTORNEYS FOR PLAINTIFF




                                                   6
